 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   STEFAN RAMIREZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00207-NONE-SKO
12                       Plaintiff,               STIPULATION AND ORDER TO MODIFY
                                                  TERM OF PRETRIAL RELEASE
13   vs.
                                                  JUDGE: Hon. Erica P. Grosjean
14   STEFAN RAMIREZ,
15                      Defendant.
16
17          The Court previously approved modifications to Mr. Ramirez’s location monitoring
18   condition to allow him assist family members with home renovation/repair projects. See Dkt.
19   #105, #107, #112, #114. Mr. Ramirez is now requesting permission to assist in the renovation of
20   his grandmother’s bathroom at her residence located in Firebaugh. The Court approved third-
21   party custodian, Oliva Ramirez, would be present at all times with Mr. Ramirez.
22          Because Mr. Ramirez has been in full compliance with the terms of his pretrial release,
23   including the modifications at Dkt. #105, #107, #112, and #114, Pretrial Services Officer Frank
24   Guerrero has no objection to this request.
25          IT IS HEREBY STIPULATED by and between the parties hereto through their
26   respective counsel, that Stefan Ramirez’s order of release condition (7)(s), Dkt. #95, be modified
27   to allow him to assist with the renovation of his grandmother’s bathroom on the following dates
28   and times: July 20, 22, 24, 25, 27, 29, 31, and August 1, 2021, from 7:00 am until 3:00 pm each
 1   of those days. On each of those days, Mr. Ramirez must remain in the immediate presence of his

 2   third-party custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to his

 3   grandmother’s residence and back home. If work is stopped on any of the approved days prior to

 4   3:00 pm, Mr. Ramirez must return directly home with no other stops at any time. If the

 5   defendant is able to complete the work before August 1, 2021, then the modification of the

 6   release conditions is no longer needed, and the defendant will be subject to the terms of home

 7   detention as ordered on October 15, 2020.

 8           All prior orders not in conflict with this order shall remain in full force and effect.

 9
10                                                           Respectfully submitted,

11                                                           PHILLIP TALBERT
                                                             Acting United States Attorney
12
13   DATED: July 15, 2021                                    /s/ David Gappa
                                                             DAVID GAPPA
14                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
15
16                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
17
18   DATED: July 15, 2021                                    /s/ Charles J. Lee
19                                                           CHARLES J. LEE
                                                             Assistant Federal Defender
20                                                           Attorney for Defendant
                                                             STEFAN RAMIREZ
21
22
23
24
25
26
27
28

      Ramirez: Motion and [Proposed]                   -2-
      Order to Modify Pretrial Condition
 1                                                ORDER

 2           IT IS SO ORDERED that pretrial release condition (7)(s) be modified to allow Mr.

 3   Ramirez to assist with the renovation of his grandmother’s bathroom on the following dates and

 4   times: July 20, 22, 24, 25, 27, 29, 31, and August 1, 2021, from 7:00 am until 3:00 pm each of

 5   those days. On each of those days, Mr. Ramirez must remain in the immediate presence of his

 6   third-party custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to his

 7   grandmother’s residence and back home. If work is stopped on any of the approved days prior to

 8   3:00 pm, Mr. Ramirez must return directly home with no other stops at any time. If the

 9   defendant is able to complete the work before August 1, 2021, then the modification of the

10   release conditions is no longer needed, and the defendant will be subject to the terms of home

11   detention as ordered on October 15, 2020.

12           All prior orders not in conflict with this order shall remain in full force and effect.

13
14   IT IS SO ORDERED.

15
        Dated:      July 15, 2021                                /s/
16                                                       UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

      Ramirez: Motion and [Proposed]                   -3-
      Order to Modify Pretrial Condition
